Citation Nr: 0806712	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  02-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis.

2.  Entitlement to service connection for ventral hernia.

3.  Entitlement to service connection for rheumatoid 
arthritis of both feet.

4.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The RO 
denied service connection for spinal meningitis, ventral 
hernia, and a condition of the feet in March 2000.  In 
January 2002, the RO confirmed these denials recharacterizing 
the foot claim as rheumatoid arthritis with forefoot valgus 
deformity, both feet, and granted service connection for 
bilateral hearing loss assigning a 0 percent evaluation 
effective August 25, 1999.  The veteran and his spouse 
testified at an RO hearing in January 2004 and before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in December 2007.  Transcripts of both hearings are of 
record.

The issues of service connection for residuals of spinal 
meningitis, ventral hernia, and rheumatoid arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss is manifested by no more than Level 
III hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the original service connection claim by letter 
dated in March 2001.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for bilateral hearing 
loss in a January 2002 rating decision, the veteran filed a 
notice of disagreement with the assigned rating.  The RO 
continued the 0 percent rating in a May 2004 statement of the 
case, which provided him the schedular criteria, and 
subsequent supplemental statements of the case.  While the 
veteran was not provided a VA letter outlining the evidence 
necessary to substantiate an initial increased rating claim, 
including notice pursuant to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

The RO provided the appellant with notice in June 2006 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

VA has obtained the veteran's partial service medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the severity of the hearing loss disability, and 
afforded the veteran the opportunity to give testimony before 
the RO and the Board.  The RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) but was informed in May 2000 that the records were 
destroyed in a fire including any Surgeon General's Office 
records.  The RO notified the veteran of this in October 2000 
and gave him the opportunity to submit any additional 
information he had.  The RO later attempted to obtain sick 
and morning reports for the veteran's assigned unit; but the 
NPRC responded that the NPRC index of retired records did not 
list the requested unit.  The veteran was notified again in 
May 2006 that multiple attempts to obtain his service medical 
records had failed and he was encouraged to submit 
alternative evidence.

The Board recognizes that it has a heightened obligation to 
assist the appellant in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The Board finds that, based on the RO's efforts and 
the responses from the service department, it is reasonably 
certain that the veteran's service medical records are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the issue at this time.

Analysis

The RO granted service connection for bilateral hearing loss 
in January 2002 assigning a 0 percent rating effective August 
25, 1999.  The veteran appealed this action asserting 
entitlement to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On the authorized VA audiological evaluation in March 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
80
90
69
LEFT
35
35
85
80
59

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

On the authorized VA audiological evaluation in June 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
80
90
64
LEFT
20
30
90
85
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

These are the only audiological results available for 
purposes of rating the veteran's hearing loss.  Private 
audiograms were conducted in November 1999 and July 2002, but 
the results were not interpreted; and the Board is not 
qualified to do so.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Taking into account the evidence set out above, the 
preponderance of the evidence is against an initial 
compensable rating for bilateral loss.  The VA audiological 
findings when applied to the above cited rating criteria 
translate to literal designations no higher than Level III 
hearing loss in both ears.  These findings support the 
assignment of a noncompensable (0 percent) hearing loss 
disability evaluation. See C.F.R. §§ 4.85, 4.87, Tables VI 
and VII.  The audiological evaluations do not show that the 
veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86 which 
applies when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Accordingly, application of 38 C.F.R. § 4.86 is 
not warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there is no identifiable period of time since the 
effective date of service connection, during which the 
bilateral hearing loss received a compensable rating.  Thus 
"staged ratings" are inapplicable to this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 0 percent for bilateral hearing loss; 
and there is no doubt to be resolved. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  In 
this case, a June 2006 supplemental statement of the case 
discussed the criteria for an assignment of an extraschedular 
evaluation for bilateral hearing loss.

There is no evidence that the veteran's disability picture is 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  Frequent 
hospitalization or marked interference with employment is not 
demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hearing loss disability.  Having reviewed the record with 
these mandates in mind, there is no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss is denied.


REMAND

The veteran seeks service connection for residuals of spinal 
meningitis, ventral hernia, and rheumatoid arthritis in both 
feet.  He contends that residuals of his spinal meningitis 
include restless leg syndrome, which is shown in private 
medical records dated since February 2004; jerky movements at 
night are noted as early as 1992.  Private medical records 
also show findings of midline abdominal hernia in 1992 and 
hiatal hernia in 1995; and rheumatoid arthritis in the feet 
since 1993. 

The veteran's service medical records have been destroyed.  
The only available service medical record is the discharge 
examination, which is negative.  The veteran testified, 
however, that he was treated for spinal meningitis during 
basic training at Fort Bragg, North Carolina.  He submitted 
statements from two fellow servicemen and his wife, who knew 
him in service that they recalled the veteran being 
hospitalized for spinal meningitis in service.  The veteran 
also testified that he was treated for hernia after doing a 
physical training exercise in the field in Fort Carson, 
Colorado.  He indicated that he was doing sit-ups and his 
whole stomach would come up the size of a football.  He 
indicated that he was told by doctors after service that it 
was not worth getting surgery for.  Finally, he testified 
that he had problems with his feet in service because his 
boots were too tight.  He noted that his boots would cramp 
his feet and that when he was shipped to Germany, he spent 
most of his time near the Russian border exposed to cold 
weather elements wearing ill-fitted boots that were not made 
for winter.

An August 2005 letter from a private physician notes that he 
had been the veteran's primary care physician for the 
previous seven years and had treated the veteran for several 
conditions, which were more likely than not service-
connected, including rheumatoid arthritis of both feet, 
ventral hernia, and residuals of spinal meningitis manifested 
by nervous twitching and sleep apnea.  Other than noting that 
the ventral hernia was more likely than not caused by the 
strain of physical training and straining the abdominal 
muscles, the physician did not offer any bases for his 
opinions.  The medical opinion, however, along with the 
veteran's and his fellow servicemen and wife's testimony have 
raised a reasonable possibility that the veteran's present 
conditions are related to his service.  Therefore, in order 
to provide the veteran fair opportunity to substantiate his 
claim, a medical examination should be provided to resolve 
this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not (a degree of 
probability of 50 percent or greater) that 
the veteran has any residuals of spinal 
meningitis including restless leg syndrome 
related to service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not (a degree of 
probability of 50 percent or greater) that 
his ventral hernia is related to his 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether it is at least as likely as not (a 
degree of probability of 50 percent or 
greater) that his rheumatoid arthritis of 
the bilateral feet is related to his 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

4.  Any additional development deemed 
appropriate should be accomplished.  Then, 
re-adjudicate the claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


